Citation Nr: 1820510	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-28 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from September 1972 to January 1973.

Most recently, this case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied the Veteran's petition to reopen a previously denied claim for service connection for a bilateral ankle injury after finding the evidence submitted was not new and material.

In November 2016, the Board remanded for further development.  Said development has been completed and the matter has been returned to the Board for further review.

The Board notes that regardless of what the RO has done, the Board must decide on its own whether new and material evidence has been received, prior to considering the merits of the underlying issue. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 


FINDINGS OF FACT

1.  The Veteran did not appeal a November 1998 Board decision that denied his claim to reopen for service connection for a bilateral ankle condition, after finding no new and material evidence had been submitted.

2.  The evidence associated with the claims file following the November 1998 Board decision of the Veteran's request to reopen his claim for service connection for a bilateral ankle condition is not new and material.



CONCLUSIONS OF LAW

1.  The November 1998 Board decision that denied the Veteran's request to reopen a claim for service connection for a bilateral ankle disability is final.  38 U.S.C. § 7104 (2012), 38 C.F.R. §§ 3.160(d), 20.1100 (2017).

2.  The evidence received subsequent to the November 1998 Board decision is not new and material evidence, and the claim is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Here, the RO sent correspondence throughout the appeals process, but specifically in March 2012, that informed the Veteran of what evidence was needed to establish the benefits sought, of what VA would do or had done, and of what evidence the Veteran should provide.  In addition, the letters informed the Veteran of how disability ratings and effective dates are assigned.  The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim, with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the Veteran. 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C. § 5103A(c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)). Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). However, with respect to claims to reopen, VA does not have a duty to provide a medical examination or obtain a medical opinion until the claim has been reopened. As the claim has not been reopened, VA had no duty to provide a medical examination or obtain an opinion in this case.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria & Analysis

As background, the Veteran served on active duty for 4 months, from September 1972 to January 1973.  Although his service treatment records (STRs) reflect he complained of painful feet, specifically in his heels, while in service, there was no specific complaint of pain in his ankles, nor was there a diagnosis of a bilateral ankle condition or of any foot disability.  Of particular note is a December 1972 STR from the podiatry clinic which reflects that x-rays of the Veteran's feet were negative for stress fractures; that the examiner could not find any physical or clinical findings that caused the Veteran's heels to hurt; and that an ankle brace was provided.  The following month, in January 1973, the Veteran was found to be medically unfit for service because of bilateral hearing loss, with no mention of any ankle or foot condition.  

In June 1988, over 25 years after discharge from service, the Veteran filed a claim for service connection for a bilateral ankle disability.  In an August 1988 rating decision, the RO denied service connection for an ankle injury, finding that the STRs were negative for evidence of ankle injury and there was no treatment shown for an ankle condition. The Veteran was notified of the RO's denial, but did not perfect an appeal, and the August 1988 decision became final.  38 U.S.C. § 7105(b) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). Since that August 1988 rating decision, the Veteran filed several claims seeking to reopen the claim for service connection for an ankle injury, and each time the claim was denied.  Most recently, in a March 1997 rating decision, the RO found that new and material evidence had not been submitted to reopen the claim for an ankle injury.  The Veteran appealed this decision, and in a November 1998 Board decision, the Board found that new and material evidence had not been submitted to reopen the claim for an ankle injury, newly characterized as bilateral ankle disabilities.  The Veteran was notified of the Board's denial, but did not appeal, and the November 1998 Board decision became final.  38 U.S.C. § 7104, 38 C.F.R. §§ 3.160(d), 20.1100.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2017).

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans v. Brown, 9 Vet. App. 273 (1996).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18. For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that new and material evidence sufficient to warrant reopening the Veteran's service connection claim for a bilateral ankle disability has not been submitted. In the November 1998 decision, the Board last denied service connection for a bilateral ankle disability because the Board found that the evidence did not show that his currently-diagnosed ankle disorder had its onset in service or was etiologically related to service. The evidence of record in November 1998 consisted of the Veteran' service treatment records, post service treatment records and statements from the Veteran. 

Since the Board's November 1998 denial of the Veteran's claim for service connection for a bilateral ankle disability, various medical records have been associated with the claims file, to include records from Durham VAMC dated January 2011 to June 2015; Atlantic Neurosurgery Consultants dated February 2013 to May 2013; and, Duke Medicine dated May 2014 to February 2015 .  Upon examining these records, the Board finds that there is no evidence establishing a link between the Veteran's bilateral ankle disability and his military service.  

Pursuant to the Board's November 2016 remand, records from Durham VAMC dated September 2, 2005 were associated with the claims file.  However, upon review of these records, there is no reference to osteoarthritis of the ankles.  To be clear, there is a September 2, 2005 record, but it appears to be from an emergency room visit, for which the Veteran, who was a correctional officer,  presented with a complaint of worsening shoulder pain after being thrown against a wall 3 weeks earlier.  There was no reference to a bilateral ankle injury in these records.  There is otherwise no newly submitted evidence of record to support the Veteran's contention that his current ankle disability is related to service. In that connection, the Board acknowledges that the Veteran provided his own statements in June 2015 and December 2016, concerning his belief that his claimed bilateral ankle disability began in or is otherwise due to service.  However, this lay evidence is essentially cumulative of the lay evidence submitted prior to the May 2011 denial of the claim.  

Based upon the above, the Board concludes that new and material evidence has not been received, and the claim to reopen service connection for a bilateral ankle disability is denied.


ORDER

New and material evidence has not been received, and the claim for service connection for a bilateral ankle disability is not reopened; the appeal is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


